Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 05/24/2021.
Claims 1-20 are pending. 
Specification
The abstract of the disclosure is objected to because it contains other text.  The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites A method implementing a neural network on a parallel processing device, thus claim is a process. The claim recites
receiving a plurality of weight matrices of a gated activation unit of the neural network , the gated activation unit having two or more layers, (expression of matrices, mathematical implementation), each layer defining operations comprising:
(i) a matrix operation between a weight matrix for the layer and concatenated input vectors 
(in light of the specification: the matrix operation is expressed for a layer from equations (7) (8) (9):  mathematical implementation of the equations)

and (ii) a nonlinear activation operation using a result of the matrix operation;  (in light of the specification: the activation operation is expressed for the layer from equation (10):  mathematical implementation)
and
interleaving rows of the plurality of weight matrices by assigning groups of
corresponding rows to respective thread blocks, each thread block being a computation unit for execution by an independent processing unit of a plurality of independent processing units of the parallel processing device. (broadest interpretation: vector rows/columns in matrix, including interleaving rows express a matrix that is a mathematical element)

Thus, claim 1 recites an arrangement of matrices with mathematical relationships and calculations, and it is the matrix operations that is the mathematical concepts of Neural Networks. Therefore, it is directed to the abstract idea of mathematical concepts, a judicial exception (Step 2A, prong one)
This judicial exception is not integrated into a practical application because the additional elements in the claims, such as: “processing device”, “thread block”, “for execution by an independent processing unit”, are generic and merely associated with computer generic components  for making the connections to perform the matrix algorithms or any mathematical expressions. 
These elements fail to contribute significantly more to the operations as for the matrices , but leave the claim solely to mathematical concepts. 
	Therefore, the claim is directed to an abstract idea, and it is not eligible under 35 USC 101.
-Claims 2-9, further recite the algorithm of matrix operations within the logistic function to of an activation. Therefore, they cannot cure the abstract idea of mathematical concepts. The claims are ineligible under 35 USC 101.
-Claims 10-12 are directed to the system, and the claims recite the units to perform the mathematical concept as of claims 1-3. Therefore, the claims encompass a mathematical concept without significantly more, have them ineligible under 35 USC 101 as of the claims 1-3. 

-Claims 13-20 are directed to one or more non-transitory computer storage media. The claims have the claimed recitations corresponding to claims 1-9,  and thus encompass a mathematical concept without significantly more. The claims are ineligible under 35 USC 101 as of the claims 1-9. 


Claims are subjected solely to 35 USC 101 as above. For resolving the issue, the independent claims should not be construed as mathematical computation of mathematical concepts. It would be added with elements for contributing to significantly more than the common and generic elements of computer or mathematical computation. 


Conclusion
 	 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeremy Jordan, Neural networks: representation, discloses a mathematical model of a neuron with multiple layers in matrix representation.
Simard, US Pat. No. 10,685,285 B2, discloses a minoe deep neural network having multiple layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
July 30, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191